Citation Nr: 1641668	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  15-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased rating in excess of 60 percent for service connected diabetic nephropathy.

2. Entitlement to an effective date prior to November 30, 2007 for the grant of service connection for diabetic nephropathy. 

3. Entitlement to an increase in the 20 percent evaluation assigned for service connected type 2 diabetes mellitus. 

4. Entitlement to service connection for pancreatic cancer. 

5. Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran's widow filed a request to substitute for the Veteran in this appeal.  However, in an August 2016 deferred rating decision, the RO deferred adjudication of whether the Veteran's widow was an eligible substitute for the Veteran's pending claim.  In a September 2016 letter the Veteran's widow was informed that a decision on the substitution claim had yet to be decided and that her substitution claim was being sent to her local regional office.  This determination has not yet been made.  Because the Board does not have jurisdiction to adjudicate the issue of substitution in the first instance, the Board must proceed to adjudicate the current appeal without considering the matter of substitution.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.





FINDING OF FACT

On July 19, 2016 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Milwaukee, Wisconsin, that the Veteran died in July 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).  As discussed above, although a request for substitution was filed by the Veteran's widow in August 2016, the Board does not have jurisdiction to grant such a request in the first instance, and the RO has deferred a decision on this request until further adjudication of this appeal.  Accordingly, as the Veteran has passed away and the RO has not yet granted the pending request for substitution, there are currently no matters on appeal over which the Board has jurisdiction.


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


